Case 4:19-cv-11762-MFL-PTM ECF No. 11 filed 05/27/20      PageID.866    Page 1 of 11




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


JEFFREY DENTON,1

                   Petitioner,                     Case No. 19-cv-11762
                                                   Hon. Matthew F. Leitman
v.

JOHN DAVIDS,

               Respondent.
__________________________________________________________________/

    OPINION AND ORDER (1) GRANTING RESPONDENT’S MOTION FOR
         DISMISSAL (ECF No. 7), (2) DENYING CERTIFICATE OF
       APPEALABILITY, (3) GRANTING PERMISSION TO APPEAL IN
      FORMA PAUPERIS, (4) GRANTING PETITIONER’S MOTION TO
            AMEND THE CASE CAPTION (ECF NO. 10), AND
                   (5) AMENDING CASE CAPTION

       Petitioner Jeffrey Denton is a state prisoner in the custody of the Michigan

Department of Corrections. In 1999, a jury in the Genesee County Circuit Court

convicted Denton of three counts of first-degree criminal sexual conduct, Mich.




1
   Denton has moved to amend the case caption to reflect the correct spelling of his
name, which was misspelled as “Denten” in the petition. (See Denton Mot., ECF
No. 10.) The Court GRANTS the motion and amends the caption to reflect the
correct spelling of Denton’s name. In addition, the proper respondent in a habeas
action is the state officer having custody of the petitioner. See Rule 2, Rules
Governing Section 2254 Cases. The warden of Denton’s present place of
incarceration is John Davids. The Court therefore also amends the case caption to
substitute John Davids as the proper Respondent.
Case 4:19-cv-11762-MFL-PTM ECF No. 11 filed 05/27/20         PageID.867    Page 2 of 11




Comp. Laws § 750.520b(1)(a). The state trial court then sentenced Denton as a

second habitual offender to three concurrent terms of 40 to 60 years imprisonment.

      On June 8, 2019, Denton filed a pro se petition for a writ of habeas corpus in

this Court pursuant to 28 U.S.C. § 2254. (See Pet., ECF No. 1.) In the petition,

Denton claims that the prosecution withheld a medical report which would have

established, by clear and convincing evidence, that the victim in this case was never

sexually assaulted. (See id., PageID.21.) He insists that his petition is timely filed,

and, in the alternative, that the Court should excuse any untimeliness because he is

actually innocent. (See id., PageID.27-29.)

      The matter is now before the Court on Respondent’s motion to dismiss the

petition as untimely under the one-year statute of limitations applicable to federal

habeas corpus actions. (See Mot. to Dismiss, ECF No. 7.) For all of the reasons

stated below, the petition is untimely. The Court therefore GRANTS Respondent’s

Motion to Dismiss. The Court further DENIES Denton a certificate of appealability.

However, the Court GRANTS Denton permission to appeal in forma pauperis.

                                          I

      Denton’s convictions arise from the sexual assaults of his fiancée’s eight-year

old daughter over the course of several months in 1998. Following his convictions

and sentencing in Genesee County Circuit Court, Denton filed an appeal of right

with the Michigan Court of Appeals. That court affirmed his convictions. See People

                                          2
Case 4:19-cv-11762-MFL-PTM ECF No. 11 filed 05/27/20         PageID.868    Page 3 of 11




v. Denton, 2001 WL 665189 (Mich. Ct. App. May 22, 2001). Denton then filed an

application for leave to appeal with the Michigan Supreme Court. That court denied

the application. See People v. Denton, 640 N.W.2d 873 (Mich. Feb. 4, 2002).

      On August 4, 2014, Denton filed a motion for relief from judgment with the

state trial court.2 (See ECF No. 8-7.) That court denied the motion on October 15,

2014. (See ECF No. 8-8.) Both the Michigan Court of Appeals and the Michigan

Supreme Court denied Denton’s applications for leave to appeal the trial court’s

decision. See People v. Denton, Case No. 326707 (Mich. Ct. App. June 22, 2015);

People v. Denton, 880 N.W.2d 567 (Mich. 2016).

      On June 24, 2017, Denton filed a second motion for relief from judgment with

the state trial court.3 (See ECF No. 8-10.) The trial court denied the motion on July



2
  Denton signed and dated the motion for relief from judgment on August 4, 2014.
(See ECF No. 8-7, PageID.500.) The state court received the motion for filing on
August 25, 2015. (See id., PageID.494.) The federal prison mailbox rule provides
that submissions by pro se prisoners are considered filed on the date they are given
to prison officials for mailing. See Houston v. Lack, 487 U.S. 266, 271-72 (1988).
Courts in this district disagree about whether this rule applies to a motion for relief
from judgment filed in a Michigan state court. Compare Shaykin v. Romanowski,
Case No. 14-cv-193381, 2016 WL 193381, *5 (E.D. Mich. Jan. 14, 2016) (applying
prison mailbox rule to filing of motion for relief from judgment in state court) with
Smith v. Palmer, Case No. 12-cv-11036, 2015 WL 5707105, at *5 (E.D. Mich. Sept.
29, 2015) (concluding that prison mailbox rule did not apply to motion for relief
from judgment filed in state court). The Court need not resolve this issue because
even if the Court applies the prison mailbox rule and gives Denton the benefit of an
August 4, 2014, filing date, the petition filed in this Court would still be untimely.
3
 The motion was received for filing in the state trial court on June 29, 2017. As
with Denton’s first motion for relief from judgment, the Court need not resolve the
                                          3
Case 4:19-cv-11762-MFL-PTM ECF No. 11 filed 05/27/20       PageID.869       Page 4 of 11




27, 2017. (See ECF No. 8-11.) Denton then filed applications for leave to appeal

with the Michigan Court of Appeals and Michigan Supreme Court. Both state

appellate courts denied the applications. See People v. Denton, Case No. 340066

(Mich. Ct. App. Sept. 28, 2018); People v. Denton, 917 N.W.2d 54 (Mich. Sept. 12,

2008).

      Denton filed his habeas corpus petition in this Court on June 8, 2019. (See

Pet., ECF No. 1.) Respondent has filed a motion to dismiss the petition as untimely.

(See Mot. to Dismiss, ECF No. 7.) Denton did not file a reply, but he addressed the

timeliness question in his petition. (See Pet., ECF No. 1, PageID.10-12.)

                                         II

                                         A

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

codified at 28 U.S.C. § 2241 et seq., became effective on April 24, 1996, and it

applies to Denton’s petition. AEDPA includes a one-year period of limitations for

habeas petitions brought by prisoners challenging state-court judgments. AEDPA

provides:

            (1) A 1-year period of limitation shall apply to an
            application for a writ of habeas corpus by a person in
            custody pursuant to the judgment of a State court. The
            limitation period shall run from the latest of –


applicability of the prison mailbox rule because giving Denton the benefit of this
rule does not impact the statute-of-limitations analysis.
                                         4
Case 4:19-cv-11762-MFL-PTM ECF No. 11 filed 05/27/20           PageID.870      Page 5 of 11




                   (A) the date on which the judgment became final by
                   the conclusion of direct review or the expiration of
                   the time for seeking such review;

                   (B) the date on which the impediment to filing an
                   application created by State action in violation of
                   the Constitution or laws of the United States is
                   removed, if the applicant was prevented from filing
                   by such State action;

                   (C) the date on which the constitutional right
                   asserted was initially recognized by the Supreme
                   Court, if the right has been newly recognized by the
                   Supreme Court and made retroactively applicable to
                   cases on collateral review; or

                   (D) the date on which the factual predicate of the
                   claim or claims presented could have been
                   discovered through the exercise of due diligence.

                (2) The time during which a properly filed application for
                State postconviction or other collateral review with respect
                to the pertinent judgment or claim is pending shall not be
                counted toward any period of limitation under this
                subsection.

28 U.S.C. § 2244(d).

          Absent equitable tolling or another exception to AEDPA’s limitations period,

a habeas petition filed outside this prescribed time period is subject to dismissal. See

Jurado v. Burt, 337 F.3d 638 (6th Cir. 2003) (holding that habeas petitioner was not

entitled to equitable tolling and affirming dismissal of habeas petition as untimely

filed).




                                             5
Case 4:19-cv-11762-MFL-PTM ECF No. 11 filed 05/27/20         PageID.871     Page 6 of 11




                                           B

      As noted above, AEDPA’s one-year statute of limitations begins to run from

the latest of four triggering events. See 28 U.S.C. § 2244(d)(1)(A)-(D). The first and

fourth triggering events are relevant to Denton’s petition here.4 Respondent says

that subsection (A) applies because the latest relevant event was the date on which

Denton’s conviction became final upon the conclusion of direct review. That date

was more than sixteen years before Denton filed his petition here. Denton counters

that subsection (D) applies because, through the exercise of due diligence, he did not

discover the factual predicate of his claim that the prosecution failed to turn over the

victim’s medical record until long after his convictions became final on direct

review. He therefore says his discovery of that evidence is the latest relevant event.

The Court disagrees with Denton.

      Denton’s reliance on subsection (D) is misplaced. As quoted above, that

section provides that, where applicable, the limitations period shall run from the “the

date on which the factual predicate of the claim or claims presented could have been

discovered through the exercise of due diligence.” 28 U.S.C. § 2244(d)(1)(D).

Denton claims that the prosecution violated Brady v. Maryland, 373 U.S. 83 (1963),



4
  Denton does not allege that a state-created impediment prevented him from filing
a timely petition, nor does he rely on a newly recognized constitutional right.
Subsections (B) and (C) are therefore inapplicable to the Court’s analysis of the
limitations issue.
                                           6
Case 4:19-cv-11762-MFL-PTM ECF No. 11 filed 05/27/20      PageID.872    Page 7 of 11




when it failed to turn over to his defense a medical report, dated January 9, 1999.

That medical report concerned the victim’s evaluation at the Hurley Medical Center

emergency room for possible sexual assault, and it stated that no abnormalities were

detected. (See ECF No. 1, PageID.25-27.) Denton claims that he was not previously

aware of the existence of the report, and he insists that AEPDA’s limitations period

did not begin until he discovered the report.5 But the record shows that both the

victim’s examination at the Hurley Medical Center and the medical report were

known to the defense at the time of trial in 1999. Indeed, Denton’s counsel

specifically elicited testimony from a prosecution witness that (1) a report was

created after the victim’s examination at Hurley Medical Center and (2) the report

indicated that there were “no abnormalities” found during the examination. (ECF

No. 8-4, PageID.419-20.) Denton therefore presented evidence to the jury that the

report supported his theory that the victim was not assaulted. In addition, the

victim’s mother testified that she took the victim to Hurley Medical Center for an

examination. (See id., PageID.394-95.) Finally, Denton’s counsel referenced the

victim’s examination at Hurley Medical Center during closing arguments. (See ECF

No. 8-5, PageID.455.) Thus, the defense not only clearly knew about the victim’s



5
  Although Denton argues that discovery of the medical report triggered ADEPA’s
statute of limitations, he fails to specify the date when the report became known to
him. The Court need not resolve this question because, as discussed infra, Denton’s
defense was aware of the report at the time of trial.
                                         7
Case 4:19-cv-11762-MFL-PTM ECF No. 11 filed 05/27/20       PageID.873     Page 8 of 11




examination and the resulting medical report at the time of trial, it presented

evidence about both to the jury. Because Denton was aware of the report at the time

of trial, the latest relevant event for purposes of AEDPA’s statute of limitations

cannot be Denton’s discovery of that evidence. Thus, Denton cannot rely on Section

2244(d)(1)(D) as the starting point for AEDPA’s statute of limitations.

      The latest relevant event here was the date Denton’s conviction became final

under subsection (A). See 28 U.S.C. § 2244(d)(1)(A). Denton’s conviction became

final on May 5, 2002, i.e. 90 days after the Michigan Supreme Court denied his

application for leave to appeal. See Jimenez v. Quarterman, 555 U.S. 113, 120

(2009) (a conviction becomes final when “the time for filing a certiorari petition

expires”). Denton had one year from that date to timely file his federal habeas

petition. He failed to file his petition within that time period. Nor did Denton take

any action during that period that would have tolled AEDPA’s statute of limitations,

such as pursuing collateral review in state court during that time. Thus, AEPDA’s

limitations period expired on May 5, 2003. Denton did not file his petition until

more than sixteen years later, on June 8, 2019. (See Pet., ECF No. 1.) The petition

is therefore untimely.

                                         C

      Denton argues, in the alternative, that his showing of actual innocence excuses

the untimeliness of the petition. See, e.g., McQuiggin v. Perkins, 569 U.S. 383, 392

                                         8
Case 4:19-cv-11762-MFL-PTM ECF No. 11 filed 05/27/20         PageID.874    Page 9 of 11




(2013) (holding that a showing of actual innocence can overcome AEDPA’s statute

of limitations). A valid claim of actual innocence requires a petitioner “to support

his allegations of constitutional error with new reliable evidence – whether it be

exculpatory scientific evidence, trustworthy eyewitness account, or critical physical

evidence – that was not presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995).

“The Schlup standard is demanding and permits review only in the ‘extraordinary’

case.” House v. Bell, 547 U.S. 518, 538 (2006) (citation omitted).

      Denton has failed to meet the Schlup standard here. He relies entirely on the

allegedly withheld medical report. And he insists that the report demonstrates his

innocence because the treating physician did not see evidence of sexual assault. But,

as discussed above, the report was not withheld from Denton’s defense at trial and

its contents were presented to the jury. The evidence is therefore not “new.” The

jury considered this evidence at Denton’s trial and nonetheless found him guilty.

      In sum, Denton filed this petition more than sixteen years after the AEDPA

limitations period expired, and the Court finds no basis to excuse his untimely filing.

The Court will therefore GRANT Respondent’s motion and dismiss the petition.

                                         III

      Federal Rule of Appellate Procedure 22 provides that an appeal may not

proceed unless a certificate of appealability (a “COA”) is issued under 28 U.S.C. §

2253. A COA may be issued “only if the applicant has made a substantial showing

                                          9
Case 4:19-cv-11762-MFL-PTM ECF No. 11 filed 05/27/20            PageID.875     Page 10 of 11




 of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a court denies

 relief on the merits, the substantial showing threshold is satisfied when a petitioner

 demonstrates “that reasonable jurists would find the district court’s assessment of

 the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484

 (2000). When a court denies relief on procedural grounds without addressing the

 merits, a certificate of appealability should issue if it is shown that jurists of reason

 would find it debatable whether the petitioner states a valid claim of the denial of a

 constitutional right, and that jurists of reason would find it debatable whether the

 district court was correct in its procedural ruling. See id. In this case, jurists of reason

 could not find debatable the Court’s procedural ruling that the petition is untimely.

 The Court therefore DENIES Denton a certificate of appealability.

        A court may grant a petitioner leave to proceed on appeal in forma pauperis

 if it finds that an appeal is being taken in good faith. See 28 U.S.C. § 1915(a)(3);

 Fed. R. App. 24(a). “Good faith” is judged objectively and an appeal is not taken in

 good faith if the issue presented is frivolous. Coppedge v. United States, 369 U.S.

 438, 445 (1961). The Court finds that an appeal could be taken in good faith. Denton

 may therefore proceed in forma pauperis on appeal. See id.

                                             IV

        For all of the reasons stated above, the Court holds that Denton’s habeas

 petition is untimely. Accordingly, the Court GRANTS Respondent’s motion to

                                             10
Case 4:19-cv-11762-MFL-PTM ECF No. 11 filed 05/27/20      PageID.876   Page 11 of 11




 dismiss (ECF No. 7) and DISMISSES the petition (ECF No. 1) WITH

 PREJUDICE.

       The Court further DENIES Denton a certificate of appealability. But it

 GRANTS him leave to appeal in forma pauperis.

       The Court further DIRECTS the Clerk of Court to correct the case caption to:

 Jeffrey Denton v. John Davids.

       IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
 Dated: May 27, 2020

        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on May 27, 2020, by electronic means and/or
 ordinary mail.

                                      s/ Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        11
